SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

782
CA 14-01844
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


CAROL DURNEY, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

PETER J. MCQUILLEN, JUDITH M. MCQUILLEN,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


KNAUF SHAW LLP, ROCHESTER (AMY K. KENDALL OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BONARIGO & MCCUTCHEON, BATAVIA (KRISTIE L. DEFREZE OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Genesee County (Robert
C. Noonan, A.J.), entered June 6, 2014. The order, inter alia,
granted in part the motion of defendants Peter J. McQuillen and Judith
M. McQuillen for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff appeals from an order that, inter alia,
granted in part the motion for summary judgment of defendants Peter J.
McQuillen and Judith M. McQuillen. We affirm for reasons stated in
the “decision and order” of Supreme Court, and we write only to note
that, under the circumstances presented, we decline to search the
record to reach issues raised by defendants, who did not cross-appeal
from the order (see Ginter v Flushing Terrace, LLC, 121 AD3d 840, 845;
New York Univ. Hosp. Rusk Inst. v Government Empls. Ins. Co., 39 AD3d
832, 833).




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court